DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the allowed claims was given by Attorney Mark R. Bilak, Reg. No. 47,423 on 02/16/2021.

Claims 1-3, 5-9, 12-19 and 21-22 are directed to an allowable device/species. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-11 and 23-24, directed to claim dependent on a generic allowable device, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/21/2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Furthermore, this application is in condition for allowance except for the presence of claims 25-30 directed to device non-elected method without traverse.  Accordingly, claims 25-30 have been cancelled.

Amend the claims of the present invention as follows:

1. 	A semiconductor component, comprising: 
gate structures extending into a silicon carbide body from a first surface, a width of the gate structures along a first horizontal direction parallel to the first surface being less than a vertical extent of the gate structures perpendicular to the first surface;
contact structures extending into the silicon carbide body from the first surface, the gate structures and the contact structures alternating along the first horizontal direction; 
shielding regions which, in the silicon carbide body, adjoin a bottom of the contact structures and are spaced apart from the gate structures along the first horizontal direction; and 
source regions between the first surface and body regions, 
wherein the body regions form pn junctions with the source regions, 
wherein the body regions comprise main sections adjoining the gate structures and, between the main sections and the contact structures, contact sections adjoining the contact structures and having a higher dopant concentration than the main sections,

wherein both the contact sections of the body regions and the source regions contact a sidewall of the contact structures,
wherein the gate structures and/or the contact structures are coplanar with the first surface of the silicon carbide body.

16. 	A semiconductor component, comprising: 
gate structures extending into a silicon carbide body from a first surface;
contact structures extending into the silicon carbide body from the first surface, the gate structures and the contact structures alternating with one another along a first horizontal direction parallel to the first surface; 
body regions in mesa sections of the silicon carbide body between the gate structures and the contact structures; 
source regions between the first surface and the body regions; 
shielding regions of a conductivity type of the body regions, the shielding regions, in the silicon carbide body, adjoining a bottom of the contact structures and being spaced apart from the gate structures along the first horizontal direction; and 
a drift structure comprising a drift zone and forming first pn junctions with the body regions and Schottky contacts with the contact structures, 
wherein the body regions comprise main sections adjoining the gate structures and, between the main sections and the contact structures, contact sections adjoining the contact structures and having a higher dopant concentration than the main sections,

wherein both the contact sections of the body regions and the source regions contact a sidewall of the contact structures,
wherein the gate structures and/or the contact structures are coplanar with the first surface of the silicon carbide body.

21. 	A semiconductor component, comprising: 
gate structures extending into a silicon carbide body from a first surface, the gate structures comprising a gate dielectric and a gate electrode, the gate electrode comprising first sections of a metal structure that adjoin the gate dielectric; 
contact structures extending into the silicon carbide body from the first surface, the gate structures and the contact structures alternating with one another along a first horizontal direction parallel to the first surface, and the contact structures comprising second sections of the metal structure that adjoin the silicon carbide body; 
shielding regions which, in the silicon carbide body, adjoin a bottom of the contact structures and are spaced apart from the gate structures along the first horizontal direction; and
source regions between the first surface and body regions, 
wherein the body regions form pn junctions with the source regions, 
wherein the body regions comprise main sections adjoining the gate structures and, between the main sections and the contact structures, contact sections adjoining the contact structures and having a higher dopant concentration than the main sections,

wherein both the contact sections of the body regions and the source regions contact a sidewall of the contact structures,
wherein the gate structures and/or the contact structures are coplanar with the first surface of the silicon carbide body.

Allowable Subject Matter
Claims 1-3, 5-19 and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-19 and 21-24 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor component, comprising:
wherein the contact sections of the body regions are buried in the silicon carbide body below the source regions such that the source regions separate the contact sections from the first surface, 
wherein both the contact sections of the body regions and the source regions contact a sidewall of the contact structures,
wherein the gate structures and/or the contact structures are coplanar with the first surface of the silicon carbide body (as claimed in claims 1, 16 and 21), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Pertinent Prior Arts
Listed in the attached PTO-892 Form are pertinent prior arts disclosing similar inventive concept as the current application.

Conclusion
5. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
/ISMAIL A MUSE/Primary Examiner, Art Unit 2819